[Cite as In re A.P.D., 2014-Ohio-1632.]


                       Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA



                              JOURNAL ENTRY AND OPINION
                                      No. 100504




                                          IN RE: A.P.D.
                                            Minor Child

                                      [Appeal by Mother]



                                           JUDGMENT:
                                            AFFIRMED


                                      Civil Appeal from the
                             Cuyahoga County Court of Common Pleas
                                        Juvenile Division
                                     Case No. PR 08738998


        BEFORE: McCormack, J., Keough, P.J., and E.A. Gallagher, J.

        RELEASED AND JOURNALIZED:                 April 17, 2014
ATTORNEY FOR APPELLANT

Susan M. Seacrist
38109 Euclid Ave.
Willoughby, OH 44094


ATTORNEY FOR APPELLEE

Paulette J. Lilly
159 Glenview Drive
Avon Lake, OH 44012




TIM McCORMACK, J.:
        {¶1} Appellant, D.D. (“Mother”), appeals the trial court’s order terminating the

shared parenting plan and awarding legal custody of minor child, A.P.D., to C.N.

(“Father”). Mother also appeals the visitation schedule ordered by the trial court. For

the reasons that follow, we affirm.

                                      Procedural History

        {¶2} According to the parties, Mother and Father had been operating under the

terms of a shared parenting plan that was initially approved by the trial court on February

24, 2010, and subsequently modified on May 25, 2012.1 On January 10, 2013, Father

filed a motion to terminate the shared parenting plan and to award Father sole custody.

Included within the motion to terminate was a motion for child support and a motion for

drug and alcohol assessment.

        {¶3} In support of his motion to terminate the shared parenting plan, Father

stated that Mother refused to follow the shared parenting plan to which they previously

agreed. Specifically, Father claimed that Mother refused to communicate with Father

through Our Family Wizard, as required by a prior court order, and communication in

general has been severely hampered by Mother. Father also claimed that Mother failed

to schedule A.P.D.’s medical treatment as required by the plan, thus causing a disruption

in A.P.D.’s medical treatment. Finally, Father claimed in his motion that Mother has a



        The record does not include the original shared parenting plan or any modification of the
        1


plan.
history of alcohol abuse that has directly affected Mother’s ability to properly care for

their child.

       {¶4} In response to Father’s motion, on March 29, 2013, Mother filed a motion

to modify parental rights and responsibilities and motion to appoint a parenting

coordinator. Mother requested in her motion to be named residential parent for school

purposes. She also requested the court to appoint a parenting coordinator to assist the

parties in making decisions, admitting the parties are unable to effectively communicate

without assistance.

       {¶5} Father’s motion to terminate the shared parenting plan was heard on May

20, 2013. During trial, Father and Mother testified. Additionally, Angela Curtiss, an

intake social worker with the Cuyahoga County Division of Children and Family

Services, testified on behalf of Father. James Schulz, guardian ad litem (“GAL”), was

called to testify as a court’s witness.

       {¶6} Following the trial, the parties submitted closing arguments to the court.

On July 5, 2013, the trial court issued an order granting Father’s motion to terminate the

shared parenting plan and naming Father legal custodian and residential parent of A.P.D.,

finding this determination to be in the best interest of the child. In this same order, the

court ordered the parties to prepare a visitation schedule for Mother and the GAL to

prepare a suggested visitation schedule to be submitted to the court, in the event the

parties are not able to agree.
       {¶7} On August 26, 2013, the court held a hearing on child support and

thereafter issued an order addressing child support issues. While Mother filed objections

to the court’s order, the issue of child support has not been appealed to this court.

       {¶8} On September 9, 2013, the trial court issued an order of visitation for

Mother as the non-residential parent.

       {¶9} Following the September order of the trial court, Mother appealed the trial

court’s orders of July 5, 2013, terminating the shared parenting plan and September 9,

2013, outlining a visitation schedule, setting forth four assignments of error for our

review.

                                       Assignments of Error2

       I. The trial court abused its discretion in terminating the Shared Parenting
       Plan and in awarding legal custody to Father.

       II. The trial court erred in admitting the testimony of social worker Angela
       M. Curtiss as to her opinions which fell outside the scope of her duties
       under Ohio law and which were not properly founded upon Evid.R. 702.

       III. The trial court erred when it overruled the objection of Mother’s
       counsel to the testimony of the Guardian ad Litem, where the Guardian ad
       Litem failed to adhere to the requirement of [Sup.R. 48].

       IV. The trial court abused its discretion when it issued a parenting and

       visitation order without a hearing to present evidence from the parties as to

       the best interests of the child.



          For ease of discussion, we will address Mother’s assignments of error out of order.
       2
                                    Standard of Review

       {¶10} A trial court’s decision concerning the allocation of parental rights and

responsibilities rests within the sound discretion of the trial court. In re A.M.S., 8th Dist.

Cuyahoga No. 98384, 2012-Ohio-5078, ¶ 17, citing In re D.J.R., 8th Dist. Cuyahoga No.

96792, 2012-Ohio-698. Specifically, the trial court’s determination of what is in the best

interest of the child will not be disturbed absent an abuse of discretion. Drees v. Drees,

3d Dist. Mercer No. 10-13-04, 2013-Ohio-5197, ¶ 20. An abuse of discretion suggests

that the trial court’s judgment is unreasonable, arbitrary, or unconscionable. Blakemore

v. Blakemore, 5 Ohio St.3d 217, 450 N.E.2d 1140 (1983). Under this standard, an

appellate court may not merely substitute its judgment for that of the trial court. Id.

                               Guardian ad Litem’s Report

       {¶11} In her third assignment of error, Mother contends that the trial court erred

when, over counsel’s objection, it permitted the testimony of the GAL where the GAL

failed to follow the guidelines set forth in Sup.R. 48 and Loc.Juv.R. 20 of the Court of

Common Pleas, Juvenile Division. Specifically, Mother claims that the GAL did not

submit a written report or interview the child, in direct contravention of the rules.

       {¶12} Sup.R. 48 governs all domestic relations and juvenile cases in the courts of

common pleas “where a court appoints a guardian ad litem to protect and act in the best

interest of a child.” Sup.R. 48(A). Sup.R. 48(D)(13)(a) states that in order to provide

the court with an informed recommendation with respect to the child’s best interest, a
GAL must meet with and interview the child “unless impracticable or inadvisable because

of the age of the child or the specific circumstances of a particular case.” Further, Sup.R.

48(F)(2) provides that a GAL shall prepare a written final report in domestic relations

proceedings involving the allocation of parental rights and responsibilities.

       {¶13} Ohio appellate courts, including this court, however, have consistently held

that the rules of superintendence are merely guidelines and do not have the force and

effect of statutory law.     O’Malley v. O’Malley, 8th Dist. Cuyahoga No. 98708,

2013-Ohio-5238, ¶ 56, citing In re D.C.J., 8th Dist. Cuyahoga Nos. 97681 and 97776,

2012-Ohio-4154, ¶ 48. In finding that violations of the rules of superintendence are not

grounds for reversal, the Eleventh District Court of Appeals has stated as follows:

       The “Rules of Superintendence are designed (1) to expedite the disposition
       of both criminal and civil cases in the trial courts of this state, while at the
       same time safeguarding the inalienable rights of litigants to the just
       processing of their causes; and (2) to serve that public interest which
       mandates the prompt disposition of all cases before the courts.” State v.
       Singer (1977), 50 Ohio St.2d 103, 109-110, 362 N.E.2d 1216. “They are not
       the equivalent of rules of procedure and have no force equivalent to a
       statute. They are purely internal housekeeping rules which are of concern to
       the judges of the several courts but create no rights in individual
       defendants.” State v. Gettys (1976), 49 Ohio App.2d 241, 243, 360 N.E.2d
       735. Accord State v. Navedo, 11th Dist. No. 2007-L-094, 2008-Ohio-2324,
       at P18, citing State v. Kowalski, 11th Dist. No. 93-P-0057, 1995 Ohio App.
       LEXIS 1089, at *16-*17.

Allen v. Allen, 11th Dist. Trumbull No. 2009-T-0070, 2010-Ohio-475, ¶ 31; see also In re

K.G., 9th Dist. Wayne No. 10CA16, 2010-Ohio-4399, ¶ 12.
       {¶14} Additionally, Loc.Juv.R. 20 requires that a GAL prepare a written report in

permanent custody cases.      In re T.F., 8th Dist. Cuyahoga Nos. 91438 and 91472,

2008-Ohio-6652, ¶ 43; Loc.Juv.R. 20(A). The enforcement of such local rules is a

matter within the sound discretion of the court, because courts have wide latitude in

following their own local rules. See In re D.C.J., at ¶ 50; In re T.W., 8th Dist. Cuyahoga

Nos. 88360 and 88424, 2007-Ohio-1441, ¶ 39.

       {¶15} This case, however, is not a permanent custody case involving the

termination of parenting rights and thus governed by R.C. 2151.414(C), which does

require the filing of a GAL’s written report prior to the permanent custody hearing.

Rather, it is the allocation of parental rights and responsibilities, where the non-custodial

parent still has the right of visitation. It is therefore governed by R.C. 3109.04, which

does not require the GAL to file a written report. In re Reid, 3d Dist. Paulding No.

11-98-3, 1998 Ohio App. LEXIS 3819, * 6, 7 (July 10, 1998); Bates-Brown v. Brown,

11th Dist. Trumbull No. 2006-T-0089, 2007-Ohio-5203, ¶ 28 (distinguishing between

permanent custody cases and the allocation of parental rights with respect to the proper

statutory application).    In contrast to a permanent custody matter under R.C.

2151.414(C), the GAL’s recommendation in a court’s determination of whether a shared

parenting plan is in a child’s best interest is merely “a factor to be considered.” In re

Reid, citing R.C. 3109.04(F)(2)(e).
       {¶16} Here, the GAL did not file a written report prior to the hearing on Father’s

motion to terminate the shared parenting plan. He did, however, personally testify as a

court’s witness, and he provided an oral summary of his recommendation. Both the

court and the parties had the opportunity to question the GAL about his recommendation

with respect to the best interest of A.P.D., and Mother did, in fact, cross-examine the

GAL regarding his investigation and the basis of his recommendation. In light of the

GAL having testified, the trial court properly considered the GAL’s recommendation in

accordance with R.C. 3109.04(F)(2)(e). We therefore find no error in admitting the

GAL’s testimony without the submission of a written report.

       {¶17} Mother also contends that the trial court erred in allowing the GAL’s

testimony in light of the fact that he did not interview the child. The guidelines set forth

in Sup.R. 48(D)(13)(a) provide that the GAL must meet with the child “unless

impracticable or inadvisable because of the age of the child or the specific circumstances

of a particular case.”

       {¶18} Here, the GAL testified that since the filing of the agreed entry in May 2012,

he had spoken with the parties and the social worker and reviewed records of

communications between the parties and communications between the parties and mental

health professionals. He did not however meet with A.P.D. In explaining why he did

not meet with the minor child, the GAL testified that “this is a very unusual case * * * a

very extreme case” and stated as follows:
       The reason I did not meet with the child is because this child has been
       subjected * * * to psychologists, psychiatrists, social workers, guardians,
       and other people, and this child has had enough of people coming to talk to
       him.

       He is not going to tell me what he wants. He is not going to tell me a
       whole lot at age five. He has been through hell, and it is not appropriate, in
       my humble opinion, for me to sit down and have talks with him.

       {¶19} We find that the trial court did not err in allowing the GAL’s testimony

notwithstanding that the GAL had not personally met with A.P.D. in the year since the

last agreed entry. As we previously stated, it was within the discretion of the trial court

to disregard the court’s guidelines as outlined in Sup.R. 48, because the rules of

superintendence do not have the force of statutory law. Regardless, the GAL testified

that meeting with the child once again was “inappropriate” because of his age and in light

of the fact that the child had previously been subjected to numerous professionals and

“ha[d] been through hell.” We find that the GAL properly established circumstances in

which it would be inadvisable to interview the minor child in this case.

       {¶20} In light of the foregoing, Mother’s third assignment of error is overruled.

                               Social Worker’s Testimony

       {¶21} In her second assignment of error, Mother claims that the trial court erred in

admitting the testimony of Angela Curtiss, the social worker initially involved in this

matter. Mother argues that Curtiss’s testimony concerning Mother’s alleged alcohol

abuse and mental health concerns was her expert opinion and Curtiss was not qualified as

an expert in this regard.
       {¶22} A trial court has broad discretion in admitting or excluding evidence, and a

trial court’s ruling on the admissibility of evidence will be upheld absent an abuse of

discretion and a showing of material prejudice. In re H.A.I., 8th Dist. Cuyahoga No.

97771, 2012-Ohio-3816, ¶ 52, citing State v. Martin, 19 Ohio St.3d 122, 129, 483 N.E.2d

1157 (1985). An error in an evidentiary ruling does not warrant reversal of the trial

court’s judgment “unless the trial court’s actions were inconsistent with substantial justice

and affected the substantial rights of the parties.” State v. Azbell, 5th Dist. Fairfield No.

04CA11, 2005-Ohio-1704, ¶ 151.

       {¶23} Evid.R. 602 provides as follows:

       A witness may not testify to a matter unless evidence is introduced

       sufficient to support a finding that the witness has personal knowledge of

       the matter. Evidence to prove personal knowledge may, but need not,

       consist of the witness’ own testimony. This rule is subject to the provisions

       of [Evid.R. 703], relating to opinion testimony by expert witnesses.

       {¶24} Evid.R. 703 provides that “[t]he facts or data in the particular case upon

which an expert bases an opinion or inference may be those perceived by the expert or

admitted in evidence at the hearing.”

       {¶25} Here, Curtiss did not testify as an expert, nor was her testimony “opinion

testimony.” Rather, her testimony consisted of her investigation from which she relied

on her own personal observations of the interactions between both parents and A.P.D.,
conversations with Mother and Father, and a review of records made during the course of

the case.

       {¶26} Curtiss initially received the case, through a referral to the Cuyahoga County

Division of Children and Family Services, as a result of allegations of physical and

emotional maltreatment.         While she determined that the initial allegations were

“unsubstantiated,” Curtiss developed concerns in the course of her investigation with

respect to Mother’s possible alcohol abuse and potential mental health issues.

       {¶27} Curtiss testified that she became concerned that Mother “had some possible

alcohol abuse issues that I felt needed to be assessed.” She based this concern on

conversations she had with Mother during which Mother disclosed that there was an

alcohol-related criminal conviction just prior to Curtiss’s investigation in addition to other

alcohol-related offenses in previous years. Curtiss stated that she also learned through

her investigation that “there had been several incidents of alcohol-related driving

offenses.” Curtiss testified that Mother advised her that “[t]he last one * * * was the

physical control probably a month or two before my referral came in.”3 Because of these

concerns, Curtiss recommended that Mother complete a drug and alcohol assessment.



         There is some dispute as to whether the charge against Mother was for “physical control” or
       3


“reckless operation” and whether the offense involved alcohol. Regardless of the dispute, for
purposes of this assignment of error, we consider the fact that Curtiss testified that it was Mother’s
disclosure to Curtiss in the course of her investigation that the offense with which she was charged
was alcohol-related and it is this personal disclosure to Curtiss that was responsible, in part, for
Curtiss’s concerns with respect to alcohol abuse.
       {¶28} Additionally, Curtiss testified that “there were some indicators or some red

flags of possibl[e] mental health issues, and I did request [Mother] to sign a release of

information for me to be able to touch base with her providers.” She stated that Mother

had disclosed to her that she had adult ADHD and “I noticed that her hands were severely

trembling.” Mother further disclosed to Curtiss that the trembling was due to her ADHD

medication and “some signs of obsessive behavior.” Curtiss stated that in the course of

her investigation, she noted some “excessive contact” with the Cleveland Clinic to the

extent that a Cleveland Clinic ombudsman’s intervention was necessary in order to

manage A.P.D.’s care in that facility. Curtiss stated that Mother did not satisfactorily

address Curtiss’s mental health concerns, nor did she authorize Curtiss to contact mental

health service providers in order for her to complete that portion of her investigation.

Because of these mental health concerns, Curtiss made a decision to transfer the case for

ongoing services.

       {¶29} In light of the above, we find the record demonstrates that Curtiss’s

testimony was not that of an expert witness, but rather, it was admissible testimony of the

social worker’s personal observations made in the course of her investigation.

Accordingly, the trial court did not err in allowing Curtiss’s testimony.

       {¶30} Mother’s second assignment of error is overruled.

                         Termination of Shared Parenting Plan
       {¶31} In her first assignment of error, Mother contends that the trial court abused

its discretion in terminating the shared parenting plan and awarding legal custody to

Father. She argues that there was insufficient evidence of a change in circumstances

warranting such termination or, in the alternative, that termination of the shared parenting

plan was in the best interest of the child.

       {¶32} R.C. 3109.04 governs the allocation of parental rights and responsibilities

for the care of children and shared parenting plans. Under R.C. 3109.04(E)(2)(c), a court

may terminate “a prior final shared parenting decree” upon the request of one or both of

the parents or when the court “determines that shared parenting is not in the best interest

of the children.” A decision to terminate shared parenting under this section does not

require the court to find that there has been a change in circumstances. In re J.L.F., 8th

Dist. Cuyahoga No. 97405, 2012-Ohio-1748, ¶ 4, citing Beismann v. Beismann, 2d Dist.

Montgomery No. 22323, 2008-Ohio-984, ¶ 8.            Rather, the court must find that a

termination of the shared parenting plan was in the best interest of the child. Id., citing

Clyburn v. Gregg, 4th Dist. Ross No. 11CA3211, 2011-Ohio-5239, ¶ 24.

       {¶33} At the hearing in May 2013, Father testified that the shared parenting plan

was not working and that termination of the plan is in A.P.D.’s best interest. He stated

that Mother refused to communicate with him in Our Family Wizard, which was the

agreed upon method of communication between the parties. Rather, she insisted on

communicating through a third-party parenting coordinator or attorney. Father testified
that due to Mother’s failure to communicate, the parties were unable to secure health

insurance for A.P.D. for several months, which effectively prevented the parties from

securing a medical provider in order to provide consistent health care.

       {¶34} He further testified that Mother repeatedly scheduled medical appointments

for A.P.D. that she was not authorized to make. On one occasion, without notifying

Father and in violation of their shared parenting plan, Mother scheduled an appointment

for the extraction of A.P.D.’s two front teeth for an injury that occurred almost one year

prior to the scheduled appointment. Father secured an emergency order with the court in

order to prevent Mother from following through with the procedure.

       {¶35} In addition, Mother scheduled appointments for routine medical care with

different medical providers with Akron Children’s Hospital, in direct contravention of the

shared parenting plan.    Father learned that A.P.D. had received a flu immunization

without his knowledge or authorization. Father testified that he was concerned about the

potential dangers in providing medical care for A.P.D. with different providers. He

stated that part of this concern was due to the fact that Mother repeatedly refused to share

with him information concerning A.P.D.’s medical care, including information on

diagnosis or treatment. And when she did seek medical care for A.P.D., Father stated

that she often did not follow through with the recommendations of the medical provider.

Finally, Father stated that Mother failed to present A.P.D. for scheduled appointments
with medical providers on approximately five occasions in the twelve months of the

shared parenting plan.

      {¶36} Father also testified that he had concerns about Mother’s alcohol

consumption.    He twice attempted to schedule A.P.D. for a test for fetal alcohol

syndrome, based upon his conversations with professionals charged with A.P.D.’s care, to

which Mother objected. Father testified that on more than one occasion since May 25,

2012, he has observed Mother exhibit alcohol-related behaviors when she has had A.P.D.

in her care and when she has arrived at Father’s home to pick up the child, as well as

engaging in inappropriate telephone conversations with A.P.D.

      {¶37} Other concerns to which Father testified included: (1) Mother’s refusal to

take A.P.D. to the preschool for which Father had paid; (2) Mother’s mislabeling

A.P.D.’s legal name on his school clothes; (3) Mother’s refusal to communicate with

Father about the child’s household routines; and (4) Mother’s refusal to promote a bond

between A.P.D. and his extended family members, including the child’s paternal

grandfather.

      {¶38} Mother testified that she viewed the problem with the parties as Father

“want[ing] to control all and everything.” She stated that she and Father are capable of

communicating with the assistance of a third-party parent coordinator. She denied taking

actions to interfere with Father’s right to schedule medical appointments for A.P.D.

Mother admitted, however, to securing a flu immunization and allergy testing for A.P.D.
without authorization to do so. Mother further testified that the driving offense in 2012

for which she was charged was not alcohol-related.

       {¶39} Social worker, Angela Curtiss, testified regarding her investigation of

Mother, Father, and A.P.D. As we previously stated, Curtiss testified that, based upon

her investigation, she became concerned that Mother suffered from possible alcohol

abuse and mental health issues that required further assessment. She further testified that

she had concerns that A.P.D. was not receiving consistent medical and dental care in both

residences, and she recommended that the parties agree upon one pediatric provider and

one dental provider.

       {¶40} Curtiss also noted her concern regarding the “long history of conflict

between both parents involving [A.P.D.] over the years resulting in [A.P.D.] seeing

professional service [providers].” She agreed with the previous recommendation from

A.P.D.’s mental health provider that the parents should see a high-conflict therapist for

assistance in minimizing conflict in an effort to better co-parent their child.

       {¶41} Finally, Curtiss testified regarding her in-home visits with each parent.

During the visit with Mother, A.P.D. was “very ornery,” not following Mother’s

directives, initially not following Curtiss’s directives, and being bossy towards Mother.

On the other hand, while visiting with A.P.D. and Father, A.P.D. followed directives,

appeared to have structure, and did not exhibit “abnormal defiance.”
       {¶42} Based upon her investigation and the above concerns, Curtiss made the

decision to transfer the matter for ongoing services.

       {¶43} GAL James Schulz testified as a court’s witness, over Mother’s objections.

The GAL had been involved with this case for more than two years. As part of his

involvement with the parties, the GAL spoke with the parties and the social worker, and

he reviewed numerous records of communications between the parties and between the

parties and mental health professionals.        He stated that the parents have had an

agreement since May 2012, where Father was named residential parent and

decision-maker for medical decisions, and Mother has violated the agreement by

unilaterally scheduling appointments with doctors and dentists and inadequately

communicating with Father. He further stated as follows:

       [T]hese parties are never going to be able to communicate effectively.
       They haven’t been able to communicate effectively with respect to the most
       important issues with respect to [A.P.D.’s] well-being. They haven’t been
       able to do the exchanges without conflict. They haven’t been able to
       coordinate changes without conflict. They haven’t been able to do his
       medical treatment without conflict.

       Everything about this case is another conflict. Shared parenting is not

       appropriate in this situation because the parties can’t do it.

He therefore recommended that the plan be terminated and Father be designated the

residential parent, stating that A.P.D.’s best interest would be served in this manner. He

also opined that continued litigation and conflict is not in A.P.D.’s best interest.
       {¶44} On July 5, 2013, the trial court issued its order granting Father’s motion for

termination of the shared parenting plan. In its order, the court stated that it considered

the testimony of the parties.        Specifically, it noted the Father’s testimony that

“communications with Mother was worse than ever * * * and exceptionally bad regarding

health and medical issues.” The court also noted the four-month gap in health insurance

for A.P.D. and that Mother failed to keep medical appointments.

       {¶45} The court also considered the testimony of Mother, noting that Mother

indicated that modifications were probably necessary and that she was willing to make

changes. The court further considered the fact that Mother “agreed that communications

were not good but felt that Father was the cause of many of the communication

problems.”

       {¶46} Additionally, the court considered the testimony of the social worker

regarding her involvement with Mother, Father, and A.P.D., as well as the testimony of

the GAL. The court acknowledged that it permitted the GAL’s testimony without a

written report, indicating that such a report was not required at the time.

       {¶47} While the court correctly noted that a determination of a change in

circumstances is not required in order to terminate a shared parenting plan, the court

nonetheless found that circumstances had indeed changed, stating, “Communication

between Mother and Father is worse than at the time of the formation of the Shared

Parenting Plan, the use of multiple medical specialists was not anticipated and Mother’s
potential alcohol problem and potential mental health problems are new issues.”

Thereafter, the court, having considered “all the facts and circumstances, and * * * the

testimony, the exhibits, and the written arguments of Counsel,” granted Father’s motion.

       {¶48} In light of the foregoing, we find the trial court did not abuse its discretion

in terminating the shared parenting plan and naming Father legal custodian and residential

parent for the best interest of the child. Accordingly, Mother’s first assignment of error

is overruled.

                                    Visitation Order

       {¶49} In her final assignment of error, Mother contends that the trial court erred

and abused its discretion when it issued a visitation schedule absent a hearing or receiving

testimony from the parties as to the best interests of the child. We find this argument has

no merit.

       {¶50} The hearing conducted in May 2013 included testimony from Mother,

Father, and the GAL concerning custody and visitation. During the hearing, the GAL

testified that he recommended a visitation schedule similar to the schedule proposed by

Mother. He testified that he also had prepared a proposed visitation schedule based upon

Mother’s proposal, in the event the court terminated the shared parenting plan. This

proposal, he testified, was not agreed upon by the parties. At the close of the hearing, the

court ordered the parties to submit closing arguments on brief.
       {¶51} In the order of July 5, 2013, in which the trial court granted Father’s motion

to terminate the shared parenting plan and named Father legal custodian and residential

parent of A.P.D., the court ordered the parties to provide an agreed visitation schedule for

Mother in light of the termination of the shared parenting plan. In addition, the court

ordered the GAL to prepare and file with the court a proposed visitation schedule,

“should [the parties] be unable to agree on a schedule.” The parties thereafter filed

closing arguments, which included a proposed visitation schedule prepared by the

respective parties.

       {¶52} On September 9, 2013, the court issued a ruling with respect to Mother’s

visitation. In its order, the court noted that it reviewed the parties’ and the GAL’s

proposed visitation plans. 4     Thereafter, the court set forth a visitation schedule and

permitted the parties to adjust the schedule by agreement.

       {¶53} In light of the above, we find that the trial court did not abuse its discretion

in ordering visitation for Mother as outlined in its order. Mother’s final assignment of

error is therefore overruled.

       {¶54} Judgment is affirmed.

       It is ordered that appellee recover of appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.



        While the court and the parties reference the GAL’s proposed visitation schedule, the record
       4


does not include this document for our review.
       It is ordered that a special mandate issue out of this court directing the common

pleas court, juvenile division, to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.


______________________________________________
TIM McCORMACK, JUDGE

KATHLEEN ANN KEOUGH, P.J., and
EILEEN A. GALLAGHER, J., CONCUR